TO: State Health Officers
State Medicaid Directors
FROM: Administrator, Health Care Financing Administration
Adminstrator, Health Resources and Services Administration
Director, Centers for Disease Control and Prevention
SUBJECT: Facilitating Collaborations for Data Sharing between State
Medicaid and Health Agencies
HCFA, HRSA and CDC share common goals to assure access and improve quality of
care provided to vulnerable populations. We have joined together to launch a
coordinated strategy aimed at reducing barriers to sharing data between Medicaid
and health agencies and supporting innovative approaches to the design and
implementation of State information systems that foster collaboration among these
programs. This commitment is formally embodied in an inter-agency agreement
between HCFA and HRSA which will be implemented in partnership with CDC, and
through collaboration with States. This letter provides information on the first set of
activities we will conduct to support collaborations for data sharing between State
Medicaid and health agencies.
Model Data Sharing Agreement
The first activity described in the interagency agreement is the development and
dissemination of a model data sharing agreement. This agreement provides a generic
framework that includes all Federal confidentiality requirements and other
restrictions on the use of information regarding Medicaid beneficiaries. HCFA has
approved this model agreement for use by State Medicaid and health agencies as a
tool for collaborations involving data sharing. We hope that this tool will help to
standardize the process and clarify issues related to the appropriate and optimal
uses of Medicaid data. HCFA can also provide States with standard data use
agreements if access to national Medicaid and Medicare databases is necessary to
support program design and improvement.
Technical Assistance Activities
The interagency agreement also addresses coordinated technical assistance activities
which we hope will support collaborations involving data sharing as well as
innovative information systems designs. Our initial efforts will focus on three areas:
•

HCFA, HRSA and CDC will conduct an inventory of existing activities and
models that we directly support and disseminate this information through a
coordinated effort. This inventory will not duplicate other Federal and
privately-sponsored efforts to collect information on these activities; rather
we hope to complement and organize this information in a form that will be
readily accessible to interested parties.

•

HRSA and CDC recently announced a new approach for States seeking greater
flexibility in using categorical grant funding to plan and implement integrated
public health information systems. The process is described in materials
available on the CDC and HRSA Websites ( www.cdc.gov/funds/invest7.htm
or www.hrsa.dhhs.gov/investment.htm) or by calling the contacts listed at the
end of this letter. HCFA supports the direction articulated by HRSA and CDC
because it will directly benefit State Medicaid agencies by coordinating public
health information systems development and improve the value of data
available through these systems. In addition, HCFA is developing new policies
and guidelines on State Medicaid Management Information Systems (MMIS)
that will recognize the new business environment of State Medicaid programs
(including the benefits associated with coordination and integration with
public health information systems) and complement the HRSA/CDC process.

•

The third element in this strategy will involve consultation with States and
other interested parties regarding priorities for future Federal technical
assistance activities. We will consult with the Association of State and
Territorial Health Officials and National Association of State Medicaid
Directors, and other organizations and individuals interested in facilitating the
use of existing data sources to support Medicaid and health program design
and implementation. In this context, we enclose information on various
activities we are currently conducting that focus on improvement of
immunization rates, particularly for children. We hope to refine and expand
on these activities, and focus on additional areas based on the feedback we
receive. Particular emphasis will be placed on assisting States in data
collection and analysis necessary to meet specific goals established through
the Government Performance Results Act.

Contacts and Future Initiatives
The interagency agreement, in conjunction with CDC, commits our agencies to
coordinating Federal efforts that support State-level data sharing and information
systems that will meet key population health assessment and improvement goals.
The following individuals have been identified as the lead contacts to request
information and conduct Federal coordination activities:
HCFA:
Stanley Nachimson, Technical Director
Data and Systems Group
Center for Medicaid and State Operations
Phone: 410-786-6153
E-mail: Snachimson@hcfa.gov
HRSA:
Mike Millman, Ph.D.
Research Coordinator
Office of Research, Policy and Legislation
Phone: 301-443-0368
E-mail: Mmillman@hrsa.dhhs.gov
CDC:
Raul Romaguera, DMD, MPH

Chief, Applied Sciences Branch
Division of Public Health Surveillance and Informatics
Epidemiology Program Office
Phone: 404-639-0225
E-mail: rar2@cdc.gov
We will communicate with you on a regular basis to share updates on these activities
and announce new initiatives designed to improve the quality and effectiveness of
health care for vulnerable populations. You should contact any of the agency leads
identified above to share ideas on how we can make this process work for you.
___________________________
Nancy-Ann DeParle
Administrator, HCFA
___________________________
Claude Earl Fox, MD, MPH
Adminstrator, HRSA
___________________________
Jeffrey P Kaplan, MD, MPH
Director, CDC
Attachments:
HCFA/HRSA Interagency Agreement
HCFA Model Medicaid Data Sharing Agreement
Summary of Related Immunization Data Activities

DATA SHARING AGREEMENT
Background
Medicaid data is a key source for understanding the relationship between service
delivery and improved outcomes for low income populations. For example, the
characteristics of prenatal and maternity services from Medicaid payment records
can be linked to background information on the mother's health and
sociodemographic characteristics from birth/death records to better understand
determinants of pregnancy outcomes. While there are tremendous benefits
accompanying Medicaid data, section 1092 (a) (7) of the Social Security Act limits
the use of individually identifiable Medicaid data to purposes directly connected to
the administration of Medicaid. It is in this context that the purposes of data sharing
as well as the benefits must be evaluated.
The Health Care Financing Administration, in cooperation with the Health Resource
Services Administration and the Centers for Disease Control and Prevention, have
created a model data sharing agreement to guide the permissible sharing and

dissemination of Medicaid data among State Medicaid and Public Health agencies.
Collaboration among these agencies could benefit from the use of Medicaid data to
support policy initiatives as well as providing cogent analysis in the areas of public
health surveillance, resource management and quality and performance measure
which in turn will improve the administration of the Medicaid program and outcomes
for the Medicaid population.
Examples of benefits which can be derived from these cooperative efforts include:
•

Encouraging the development of integrated information systems at the State
level to support the evolving role of State government in assuring
appropriate, accessible, cost-effective care for vulnerable populations.

•

Improving the technical capacity of States to analyze data from multiple
sources to support policy decision making and program monitoring.

•

Promoting the development and implementation of common performance
measures across multiple programs to improve their effectiveness.

•

To better utilize Medicaid encounter data to assist in public health surveillance
to ensure appropriate care for the Medicaid population.

DEPARTMENT OF HEALTH/STATE MEDICAID AGENCY
INTER-AGENCY
DATA-SHARING AGREEMENT
State of____________________
Requester
Agency Name_____________________________________________________
Data User________________________________________________________
Title____________________________________________________________
Address__________________________________________________________
_________________________________________________________
Phone____________________________________________________________
Data Provider
Agency Name______________________________________________________
Custodian_________________________________________________________
Title_____________________________________________________________
Address___________________________________________________________
__________________________________________________________
Phone_____________________________________________________________
I. PURPOSE
In this section, both parties must state in non-technical language the purpose(s) for
which they are entering into the agreement, i.e., how the data will be used, what

studies will be performed, or what the desired outcomes are perceived to be as a
result of obtaining the data. The source of the data will come from any and all public
health or claims databases. The data will only be used for research and/or analytical
purposes only and will not be used to determine eligibility or to make any other
determinations affecting an individual. Furthermore, as the data will be shared within
a State, it will be subjected to all applicable requirements regarding privacy and
confidentiality that are described herein.
III. PERIOD OF AGREEMENT
The period of agreement shall extend from________________________ to
_____________________.
IV. JUSTIFICATION FOR ACCESS
A. Federal requirements: Section 1902 (a) (7) of the Social Security Act (as
amended) provides for safeguards which restrict the use or disclosure of information
concerning Medicaid applicants and recipients to purposes directly connected with
the administration of the State plan. Regulations at 42 CFR 431.302 specify the
purposes directly related to State plan administration. These include (a) establishing
eligibility; (b) determining the amount of medical assistance; providing services for
recipients; and (d) conducting or assisting an investigation, prosecution, or civil or
criminal proceeding related to the administration of the plan.
If the State Medicaid agency is a party to this agreement, specifically as the provider
of information being sought by the requestor, it must be demonstrated in this section
how the disclosure of information meets the above requirements.
An example of permissible data matching/sharing arrangements is the matching of
data with a registry of vaccines or diseases for the purposes of improving outreach
or expanding Medicaid coverage of populations being served under Medicaid.
States should identify any additional requirements that are needed for the release of
additional data in this section
B. State requirements: Cite specific State statutes, regulations, or guidelines (See
Appendices)
V. DESCRIPTION OF DATA
In this section, the parties provide specific detailed information concerning the data
to be shared or exchanged.
VI. METHOD OF DATA ACCESS OR TRANSFER

A description of the method of data access or transfer will be provided in this section.
The requestor and its agents will establish specific safeguards to assure the
confidentiality and security of individually identifiable records or record information.
If encrypted identifiable information is transferred electronically through means such
as the Internet, then said transmissions will be consistent with the rules and
standards promulgated by Federal statutory requirements regarding the electronic
transmission of identifiable information.
VII. LOCATION OF MATCHED DATA AND CUSTODIAL RESPONSIBILITY
The parties mutually agree that one State agency will be designated as "Custodian"
of the file(s) and will be responsible for the observance of all conditions for use and
for establishment and maintenance of security agreements as specified in this
agreement to prevent unauthorized use. Where and how the data will be stored and
maintained will also be specified in this section.
This agreement represents and warrants further that, except as specified in an
attachment or except as authorized in writing, that such data shall not be disclosed,
released, revealed, showed, sold, rented, leased, loaned or otherwise have access
granted to the data covered by this agreement to any person. Access to the data
covered by this agreement shall be limited to the minimum number of individuals
necessary to achieve the purpose stated in this section and to those individuals on a
need-to-know basis only.
Note that, if all individually identifiable Medicaid data remains within the purview of
the State Medicaid agency, matching with any other data is permissible. Any results
of the data matching which contains individually identifiable data cannot be released
outside the agency unless the release meets the conditions of Section IV.
Any summary results, however, can be shared. Summary results are those items
which cannot be used to identify any individual. It should be noted that the stripping
of an individual's name or individual identification number does not preclude the
identification of that individual, and therefore is not sufficient to protect the
confidentiality of individual data.
VIII. CONFIDENTIALITY
The User agrees to establish appropriate administrative, technical, and physical
safeguards to protect the confidentiality of the data and to prevent unauthorized use
or access to it. The safeguards shall provide a level and scope of security that is not
less than the level and scope of security established by the Office of Management
and Budget (OMB) in OMB Circular No. A-130, Appendix III -- Security of Federal
Automated Information System, which sets forth guidelines for security plans for
automated information systems in Federal agencies.
Federal Privacy Act requirements will usually not apply if this agreement is entered
into by agencies of the State and no Federal agencies are involved. The same applies

to the Computer Matching and Privacy Protection Act of 1988. However, State laws,
regulations, and guidelines governing privacy and confidentiality will apply.
It is strongly suggested that the guidelines presented in the Model State Vital
Statistics Act be applied. The guidelines are available from the U.S. Department of
Health and Human Services, Public Health Service, Centers for Disease Control and
Prevention, National Center for Health Statistics, Hyattsville, Maryland (DHHS)
Publication No. (PHS) 95-1115.
Where States have enacted laws based on this model, the actual provisions of the
statute take precedence.
IX. DISPOSITION OF DATA
(Sample Language)
The requestor and its agents will destroy all confidential information associated with
actual records as soon as the purposes of the project have been accomplished and
notify the providing agency to this effect in writing. Once the project is complete, the
requester will:
1. Destroy all hard copies containing confidential data (e.g., shredding or
burning)
2. Archive and store electronic data containing confidential information off line in
a secure place, and delete all on line confidential data.
3. All other data will be erased or maintained in a secured area.
X. DATA-SHARING PROJECT COSTS
In this section, it should be stated in detail how the costs associated with the sharing
or matching of data are to be met. If these can be absorbed by the "salaries and
expenses," and the partner providing the requested data is agreeable to absorbing
such costs, that should be noted here. If there are extra costs to be assumed, the
parties need to specify here how they will be met. If the requesting party is to bear
the burden of specific extra costs, or the party providing the data is unable or
unwilling to bear such, these special requirements are to be formalized in this
section.
XI. RESOURCES
The types and number of personnel involved in the data sharing project, the level of
effort required, as well as any other non-personnel resources and material, which are
required, are to be listed here.
XII. SIGNATURES

In witness whereof, the Agencies' authorized representatives as designated by the
Medicaid Director and Health Commissioner attest to and execute this agreement
effective with this signing for the period set forth in Article III.
(Name) (Name)
______________________________ ______________________________
(Title) (Title)
______________________________ ______________________________
(Date) (Date)
______________________________ ______________________________
ATTACHMENT 3 - MEASURING CHILDHOOD IMMUNIZATION RATES:
CURRENT FEDERAL INITIATIVES
Immunization is an important marker for childhood health services. Research shows
that promoting immunization helps to better serve the overall health needs of
children. Children who fail to receive timely immunizations tend to utilize fewer other
clinical preventive services such as screening for lead exposure, screening for
anemia, and well child visits, placing them at higher risk of adverse outcomes from
preventable diseases. Given the central importance of immunization as a marker of
child health status, HCFA, HRSA and CDC have initiated coordinated efforts to
improve systems that measure immunization status in order to promote increased
immunization rates. The following is a brief description of these initiatives:
The Health Care Financing Administration (HCFA) has developed a performance
goal for FFY 2000 under the Government Performance and Results Act (GPRA), which
will be conducted in partnership with State Medicaid agencies;
•

The goal is to measure the percentage of two-year old children enrolled in
Medicaid by State who are fully immunized, and increases in this rate over
time.

•

The HEDIS Childhood Immunization Measure, which estimates the percentage
of children in an MCO who have received all of their appropriate
immunizations by their second birthday, will be one data collection method
used to evaluate this GPRA measure.

The Maternal and Child Health Services Bureau (MCHB) of the Health
Resources and Services Administration (HRSA)
has also developed a GPRA measure, linked to Title V funding, that tracks childhood
immunization rates;
•

HRSA is collaborating with the Centers for Disease Control and Prevention
(CDC) to provide technical assistance to support State and local health
department immunization programs.

•

MCHB's Application Guidance for the Maternal and Child Health Services Block
Grant Program has been revise to include the Healthy People 2000 goals of
having 90 percent of two-year olds fully immunized. Many States who have
reached this goal will set higher targets as part of their MCH program
activities.

•

Community and Migrant health centers are required by the Bureau of Primary
Health Care to report immunization rates as a performance measure. State
and Regional Primary Care Associations have established pilot projects to
seek ways of improving review, audit and reporting processes.

To address President Clinton's recent charge to Secretary Shalala to ensure that all
children receive their proper series of vaccinations by age two, the Centers for
Disease Control and Prevention (CDC) have been working to:
•

Implement immunization registries in every state that monitor the number of
children who need immunizations, determines what series of vaccinations are
needed, provides recall service to alert parents and providers to children who
need vaccinations, and details the series of vaccinations given to each child.

•

Promote use of the Clinical Assessment Software Application (CASA), which is
public domain software developed by the CDC to evaluate the immunizations
rates and effectiveness within a state, city or county.

•

Implement refinements to the National Immunization Survey to improve
tracking of low-income households and reported childhood immunization
rates.

